Citation Nr: 0524474	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1963 to August 
1968 and from April 1976 to September 1989.  It also appears 
that he had active service from July 1969 to March 1976, 
although the specific dates are not verified.  The veteran 
died in September 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant's representative has 
requested that this case be remanded for additional 
development.  Based on a review of the evidence of record, 
the Board finds that a remand for additional development is 
necessary before the appeal may be properly adjudicated.    

Initially, the Board observes that the service medical 
records of record begin in 1971.  The veteran, however, began 
active service in 1963.  The RO should secure the veteran's 
complete service medical records.  38 U.S.C.A. § 5103A(c) 
(West 2002).

The veteran's death certificate shows that he died in the 
emergency room at Winter Haven Hospital, Winter Haven, 
Florida.  The claims folder does not contain records of this 
terminal medical treatment.  In addition, review of the 
claims folder reveals a report of preliminary autopsy 
results.  A copy of the final autopsy report has not been 
obtained.  In order to comply with the duty to assist, these 
records should be secured.  38 U.S.C.A. § 5103A(b).  It would 
be of great help if the appellant could provide these 
records. 

Review of service medical records confirms the complaints of 
chest pain, which were attributed to non-cardiac causes.  
However, testing conducted in 1987 and at separation in 
August 1989 showed sinus bradycardia.  Post-service private 
medical records indicate that the veteran had hypertension as 
early as December 1993.  This private medical evidence also 
suggests that the veteran may have had diabetes mellitus at 
the time of his death.  

Based on this evidence, in the August 2005 argument to the 
Board, the appellant's representative requested a record 
review and medical opinion concerning the cause of the 
veteran's death.  VA's duty to assist includes obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. § 
5103A(d).  Upon receipt of the additional service medical 
records and the private medical evidence discussed above, the 
RO should re-evaluate the claim and obtain the requested 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's complete service medical 
records, specifically records for service 
from September 1963 to August 1971.  If 
the records do not exist or are not 
available, a reply to that effect is 
required and must be associated with the 
claims folder.  The veteran's dates of 
service should also be confirmed.

2.  The RO should contact the appellant 
and ask her to submit, or authorize VA to 
obtain: (a) records of the veteran's 
terminal medical treatment at Winter 
Haven Hospital, Winter Haven, Florida; 
and (b) a copy of the final autopsy 
report.  If the appellant provides the 
necessary completed release(s), the RO 
should attempt to secure these records. 

3.  The RO should review all evidence 
secured following completion of the above 
instructions and undertake additional 
development required, including a medical 
opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  The health care provider is 
asked to review the record and answer the 
following questions:

(a)  What were the immediate and 
secondary causes of death of the veteran 
in September 2001? 

(b)  Was the veteran's military service a 
contributory cause of the veteran's 
death?  To what extent, if any, did the 
veteran's military service have a 
material influence in accelerating death?  
If it is not possible to answer this 
question based on the evidence available, 
the doctor should so indicate.  

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


